Citation Nr: 0815107	
Decision Date: 05/07/08    Archive Date: 05/14/08

DOCKET NO.  07-18 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming



THE ISSUE

Entitlement to service connection for bilateral hearing loss.
	


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel




INTRODUCTION

The veteran had active service from December 1989 to 
September 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2006 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing in October 2007; a 
transcript is of record.



FINDINGS OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that the veteran has current 
bilateral hearing loss which is due to any incident or event 
in active service, and sensorineural hearing loss as an 
organic disease of the nervous system is not shown to have 
been manifested to a compensable degree within one year after 
separation from service.



CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service, nor may sensorineural hearing loss, as an organic 
disease of the nervous system, be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1131 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5.103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a veteran before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If, 
however, VCAA notice is provided after the initial decision, 
such a timing error can be cured by subsequent readjudication 
of the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. filed (U.S. 
March 21, 2008) (No. 07-1209).

In November 2005, the RO sent the veteran a letter informing 
him of the types of evidence needed to substantiate his claim 
and its duty to assist him in substantiating his claim under 
the VCAA.  The letter informed the veteran that VA would 
assist him in obtaining evidence necessary to support his 
claim, such as medical records, employment records, or 
records from other Federal agencies.  He was advised that it 
is his responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim. 

The Board finds that the content of the November 2005 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  Subsequently, the April 2006 
rating decision and February 2007 SOC explained the basis for 
the RO's action, and the SOC provided him with an additional 
60-day period to submit more evidence.  It appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In addition to the foregoing harmless-error analysis, the 
decision of the Court in Dingess v. Nicholson, 19 Vet. App. 
473 (2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  This requirement was 
fulfilled in a March 2006 letter that the RO sent to the 
veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Factual Background and Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  When the disease 
identity is established, there is no requirement of 
evidentiary showing of continuity.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as organic diseases of the nervous 
system (e.g., sensorineural hearing loss), become manifest to 
a degree of 10 percent or more within one year after the date 
of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).  While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at last three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  Even if disabling hearing loss is not demonstrated 
at separation, a veteran may establish service connection for 
a current hearing disability by submitting evidence that a 
current disability is causally related to service.  See 
Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

The veteran's service medical records (SMRs) show that, in an 
audiological evaluation in September 1989, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
25
20
LEFT
15
25
25
20
15

At a November 1989 medical examination, the clinical 
evaluation did not reveal any hearing abnormalities.  Pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
0
15
LEFT
30
25
20
20
5

The veteran indicated on a November 1989 medical history 
report that he had no hearing loss.

The SMRs further show that at December 1989 testing, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
5
20
LEFT
15
25
25
20
15

At a May 1990 audiological evaluation pure tone thresholds, 
in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
0
20
LEFT
15
25
30
25
25

The SMRs show that the veteran's hearing was next tested in 
July 1992, when pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
0
10
LEFT
15
15
15
15
10

The veteran complained of hearing loss and right ear pain in 
April 1993.  He was diagnosed with right otitis media.  In 
May 1993 the veteran indicated in a medical history report 
that he did not have any hearing loss.  A May 1993 
audiological evaluation showed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
0
15
LEFT
30
25
20
20
5

On an August 2, 1993, audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
10
10
35
LEFT
30
40
30
35
25

In testing the following day, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
10
10
25
LEFT
30
40
25
30
20

The SMRs further show that on August 4, 1993, the veteran had 
an examination at which he denied any change with his 
hearing.  He said that he had a history of occupational noise 
exposure prior to the Navy when he worked in construction, 
and that he also had been exposed to noise in service while 
working on boat engines.  He was diagnosed with probable 
noise-induced hearing loss, and the examiner opined that the 
veteran had experienced a further slight decline in hearing 
while in the Navy.

The last reference to the veteran's hearing acuity in the 
SMRs indicates that he had a medical examination, including a 
hearing test, on August 11, 1993 at which pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
0
15
LEFT
30
25
20
20
5

He had a VA audiological examination in March 2006 at which 
he reported difficulty with his hearing when using the 
telephone, watching television, in group settings, in noisy 
environments, and in restaurants.  He said that while in 
service he was exposed to noise from the ship, 16-inch guns, 
tomahawk missiles, generators, and needle guns, and he denied 
non-military noise exposure.  On the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
5
20
LEFT
10
25
20
25
25

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 100 percent in the left ear.  
The examiner opined that the veteran's hearing was normal 
from 250 to 8000 Hz in the right ear and was within normal 
limits from 250 to 4000 Hz in the left ear with mild hearing 
loss at 6000 to 8000 Hz.  Overall, the examiner concluded 
that is it less likely as not that the veteran's hearing loss 
is related to military noise exposure.

The veteran testified in October 2007 that his hearing was 
worse at the end of his active service than it was at the 
beginning.  He further testified that he did not wear hearing 
protection when working on gun crews, as it was not required 
at that time.  When he used needle guns in-service to chip 
old paint off vessels, he did use earplugs.  Finally, the 
veteran testified that he has not had occupational or 
recreational noise exposure post-service. 

With regard to hearing loss, the Board notes that the 
threshold requirement for service connection to be granted is 
competent medical evidence of the current existence of the 
claimed disorder.  Degmetich v. Brown, 104 F.3d 1328 (1997).  
In the present case, this threshold requirement is not met.  
The Board recognizes that the Court of Appeals for Veterans 
Claims recently held that the presence of a chronic 
disability at any time during the claim process can justify a 
grant of service connection, even where the most recent 
diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 
319 (2007).  However, where the evidence fails to show 
chronicity of the claimed disorder at any time, that holding 
would not be applicable.  In the present case, the record 
does not show that the veteran has had any post-service 
treatment for his hearing loss, and the results of his March 
2006 VA examination do not meet the requirements of 38 C.F.R. 
§ 3.385.

Furthermore, while the SMRs show that the veteran had 
audiogram results in August 1993 that met the requirements of 
38 C.F.R. § 3.385, the results of an audiogram later that 
month showed a lesser degree of hearing loss that did not 
meet those criteria.  Since there was no further testing or 
treatment until 2006, the record militates against a finding 
that the veteran suffered from hearing impairment as defined 
by the governing regulation within the first year after 
service.  

We recognize the sincerity of the contentions advanced by the 
veteran that his bilateral hearing loss is service connected.  
However, the resolution of issues that involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, requires professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  It is true that the veteran's lay statements may be 
competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
However, hearing loss requires specialized training for a 
determination as to diagnosis and causation, and is therefore 
not susceptible of lay opinions on etiology.

Therefore, the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
hearing loss, the benefit-of-the-doubt doctrine is 
inapplicable and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert, supra.


ORDER

Service connection for bilateral hearing loss is denied.



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


